 1   HERBERT H. RAY, JR.
     Alaska Bar No. 8811201
2    ZACHARY T. BERNE
     Alaska Bar No. 1311098
 3   SCHWABE, WILLIAMSON & WYATT
     745 West Fourth Avenue, Suite 220
 4   Anchorage, AK 99501
     Telephone: (907) 339-7125
 5   E-mail: hray@schwabe.com
     E-mail: zberne@schwabe.com
 6
     Attorneys for Plaintiff
 7   INTERNATIONAL INSURANCE COMPANY
     OF HANNOVER SE.
 8

 9

10                               UNITED STATES DISTRICT COURT
11                            DISTRICT OF ALASKA AT ANCHORAGE
12

13   INTERNATIONAL INSURANCE COMPANY )
     OF HANNOVER SE,                 )
14                                                      )
                                             Plaintiff, )
15                                         )                Case No. 3:18-cv-___________
                    vs.                    )
16                                         )                COMPLAINT
     ALASKA INDUSTRIAL, LLC and ALASKA )
17   INDUSTRIAL TRUCKING, LLC,             )
                                           )
18                             Defendants. )
                                           )
19                                         )

20

21          PLAINTIFF International Insurance Company of Hannover, SE (“Hannover”), for its
22   Complaint in this matter, alleges as follows:
23                                   JURISDICTION AND PARTIES
24          1.      Hannover is an insurance company incorporated in Germany with its principal
25   place of business in Hannover, Germany.
26




       Case 3:18-cv-00242-JWS Document 1 Filed 10/12/18 Page 1 of 13
 1           2.      Defendants Alaska Industrial LLC (“Alaska Industrial”) and Alaska Industrial
 2   Trucking, LLC (collectively, “Alaska Industrial”), are limited liability companies incorporated in
 3   Alaska with their principal place of business in North Pole, Alaska. Defendants provide
 4   transportation and hauling services in Alaska. Alaska Industrial’s business operates from an
 5   industrial complex, owned by Alaska Industrial, LLC located at 1543 Richardson Highway in
 6   North Pole, Alaska (“the Property”).
 7           3.      The amount in controversy in this case exceeds $75,000. As more fully set forth
 8   in this Complaint, Hannover alleges that Alaska Industrial has breached a settlement agreement
 9   and converted $1.9 million of settlement funds that Alaska Industrial was required to use to
10   satisfy the claims of loss payees on an insurance policy. One of those loss payees is now
11   demanding that Hannover pay it $974,268.02.
12           4.      The court has diversity jurisdiction over Hannover’s claims in this matter under
13   28 U.S.C. § 1332(a)(2) in that the Hannover is a subject of a foreign state while Defendants are
14   all citizens of Alaska and the amount in controversy exceeds $75,000.
15                          THE FIRE LOSS AND INSURANCE SETTLEMENT
16           5.      Immediately prior to December 6, 2017, at least five buildings owned by Alaska
17   Industrial stood on the Property, including a large metal building used by Alaska Industrial as an
18   industrial truck shop (“the truck shop”) and a smaller building used as an office (“the office
19   building”). Trucks, cranes, and other industrial vehicles used by Alaska Industrial in its
20   business operations were also stored on the Property.
21           6.      Hannover issued a commercial property insurance policy (Policy No.
22   CPR17E079004) (“the Policy”) to Alaska Industrial, LLC covering some of Alaska Industrial’s
23   buildings, improvements and equipment located on the Property. The Policy term runs from
24   December 1, 2017 through December 1, 2018. Alaska Industrial Trucking, LLC is identified as
25
26
     COMPLAINT
     Int’l Ins. Co. of Hannover SE v. Alaska Industrial, LLC, et al.
     Case No. 3:18-cv-___________                                                           Page 2 of 13

       Case 3:18-cv-00242-JWS Document 1 Filed 10/12/18 Page 2 of 13
 1   an additional insured in the Policy. A copy of the Policy is attached as Exhibit A to this
 2   Complaint.
 3           7.      Denali State Bank (“Denali”) is a community bank based in Fairbanks, Alaska. In
 4   March 2012 it provided financing (“the Loan”) to Alaska Industrial, LLC in the amount of
 5   $1,450,000.00. The loan was secured by a deed of trust covering buildings erected on the
 6   Property, including the truck shop and the office building. In addition, Denali recorded UCC
 7   Financing Statements which covered all furniture, fixtures and equipment located at the Property.
 8           8.      Denali was listed as one of ten loss payees listed on the Loss Payable Schedule of
 9   the Policy. Some of the loss payees have recorded UCC Financing Statements and other
10   evidence of their secured interest against property located on the Property.
11           9.      On December 6 2017, a fire destroyed the truck shop located on the Property.
12   The fire also damaged the office building. Many articles of personal property, including tools
13   and equipment were destroyed in the fire.
14           10.     In addition to its property losses, Alaska Industrial incurred other costs and losses,
15   such as business interruption losses and costs to remove the debris from the fire. The destruction
16   of, and damage to, Alaska Industrial’s property, and Alaska Industrial’s resulting costs and
17   losses, are referred to in this Complaint as “the Fire Losses.”
18           11.     Alaska Industrial submitted an insurance claim to Hannover, seeking payment
19   under the Policy for its Fire Losses.
20           12.     In August 2018, Alaska Industrial and Hannover entered a settlement agreement
21   (“the Agreement”) in which Hannover agreed to pay Alaska Industrial $1,970,861.68 (“the
22   Settlement Funds”) to settle its insurance claim for its Fire Losses.
23           13.     A true copy of the Agreement is attached as Exhibit B to this Complaint.
24
25
26
     COMPLAINT
     Int’l Ins. Co. of Hannover SE v. Alaska Industrial, LLC, et al.
     Case No. 3:18-cv-___________                                                            Page 3 of 13

       Case 3:18-cv-00242-JWS Document 1 Filed 10/12/18 Page 3 of 13
 1           14.     A portion of the Settlement Funds, totaling $650,199.30, represented payment on
 2   the adjusted replacement value of the truck shop, while $15,174.50 of the Settlement Fund
 3   represented the adjusted costs of repairs to the office building that was damaged in the fire.
 4           15.     The Policy also provided coverage for destruction of personal property,
 5   miscellaneous tools and equipment, and employee tools. The Settlement Funds included
 6   payments to Defendants totaling $860,000 as the adjusted replacement cost of equipment, tools
 7   and other personal property under those coverages.
 8           16.     In addition, the Policy provided coverage for business disruption and debris
 9   removal. The Settlement Funds included payments to the Defendants of $250,000 for business
10   disruption and $136,273 for debris removal.
11           17.     Alaska Industrial was represented in its negotiations with Hannover on its
12   insurance claims by Fairbanks, Alaska attorney Robert Groseclose. Hannover was represented
13   by Anchorage, Alaska attorney Kristin Crabb. Attorney Crabb negotiated the Agreement with
14   attorney Groseclose from her office in Anchorage, and drafted the Agreement in Anchorage.
15           18.     The $1,970,861.68 settlement payment under the Agreement represented the total
16   amount that Hannover was obligated to pay under the Policy for the Fire Losses.
17           19.     During the negotiations regarding the Agreement, Alaska Industrial insisted that
18   time was of the essence in receiving the insurance payment for the Fire Losses. Rather than
19   contacting each of the ten loss payees listed in the Policy to determine their respective interests
20   in any property destroyed or damaged by the fire, which process would have slowed down the
21   payment of the insurance settlement to Alaska Industrial, the parties agreed that Hannover would
22   advance the entire amount of the Settlement Funds to Alaska Industrial, including that portion of
23   the Settlement Funds that were due and owing to the loss payees.
24           20.     Alaska Industrial agreed that it administer the Settlement Funds to resolve any
25   subrogated liens or claims, which was intended to include the claims of loss payees such as
26
     COMPLAINT
     Int’l Ins. Co. of Hannover SE v. Alaska Industrial, LLC, et al.
     Case No. 3:18-cv-___________                                                            Page 4 of 13

       Case 3:18-cv-00242-JWS Document 1 Filed 10/12/18 Page 4 of 13
 1   Denali. This agreement was documented in a July 30, 2018 letter from Ms. Crabb to Mr.
 2   Groseclose. It was also included as a term of the Agreement, in which Alaska Industrial agreed
 3   that it would “satisfy, compromise or defeat any subrogated liens or claims out of the settlement
 4   proceeds….”
 5           21.     To protect Hannover from any claims by loss payees relating to the Fire Losses,
 6   the Agreement also requires Alaska Industrial to “defend, indemnify and hold harmless
 7   [Hannover] from any subrogated claim, demand or lien which may be asserted against [Hanover]
 8   by any third party, including, but not limited to, any claims or demands by any lien holder,
 9   lender, payee, and/or mortgagee who may seek recovery for the amounts paid by [Hannover] for
10   the damage to [Alaska Industrial] as a result of the occurrence.”
11           22.     On information and belief, after the Agreement was executed, Denali advised
12   Alaska Industrial that its interest in the Settlement Proceeds, as a loss payee, was the payoff
13   value of its Loan. Alaska Industrial refused to pay Denali the payoff value of the Loan and has
14   otherwise failed to “satisfy, compromise or defeat” Denali’s claim as a loss payee for its interest
15   in the Settlement Funds.
16           23.     Hannover has demanded that Alaska Industrial satisfy, compromise or defeat
17   Denali’s claim against the Settlement Funds, as required under the Agreement. As of the date of
18   the filing of this Complaint, Alaska Industrial has failed to do so.
19           24.     On September 30, 2018, Denali State Bank submitted a claim against Hannover,
20   as a loss payee under the policy. On October 8, 2018, Denali advised that it is seeking recovery
21   of $974,268.02 from Hannover, which it represented to be the payoff amount on Alaska
22   Industrial’s Loan.
23           25.     On information and belief, Alaska Industrial has not notified any of the other loss
24   payees listed on the Policy of the loss, or satisfied their subrogated liens or claims relating to
25   property destroyed by the fire from the Settlement Funds.
26
     COMPLAINT
     Int’l Ins. Co. of Hannover SE v. Alaska Industrial, LLC, et al.
     Case No. 3:18-cv-___________                                                             Page 5 of 13

       Case 3:18-cv-00242-JWS Document 1 Filed 10/12/18 Page 5 of 13
 1           26.     Mr. Jeff Day, Alaska Industrial, LLC’s principal, has stated that he intends to use
 2   the Settlement Funds to rebuild the buildings that burned down.
 3           27.     There is a substantial risk that Alaska Industrial will deplete the Settlement Funds
 4   to rebuild its business rather than using some of the Settlement Funds to satisfy the claims of loss
 5   payees for their respective interests in the Settlement Funds, as required under the Agreement.
 6           28.     The Settlement Funds were transferred to Alaska Industrial based on its
 7   representation that it would administer the funds to satisfy any liens or subrogated claims,
 8   including the claims of any loss payees. In accepting the Settlement Funds from Hannover, and
 9   agreeing to act as Hannover’s agent in settling the claims of the loss payees, Alaska Industrial
10   assumed a fiduciary duty owed to Hannover to administer the funds to settle the claims of loss
11   payees such as Denali.
12           29.     Alaska Industrial does not own all of the Settlement Funds. That portion of the
13   Settlement Funds in which loss payees claim an interest do not belong to Alaska Industrial and it
14   has no right to retain or use those funds.
15           30.     Alaska Industrial’s failure to satisfy, compromise or defeat Denali’s claim is a
16   breach of the Agreement.
17           31.     By retaining funds belonging to Denali and other loss payees, Alaska Industrial
18   has wrongfully converted the funds to its own use.
19           32.     Hannover entrusted the Settlement Funds to Alaska Industrial, and relied on
20   Alaska Industrial’s promise that it would use the funds to satisfy, compromise or defeat and liens
21   or subrogated claims.
22           33.     As a result of Alaska Industrial’s failure to settle Denali’s claims, Denali has now
23   asserted a claim under the Policy against Hannover, and Hannover is faced with the risk of
24   having to pay Denali for its interests in the Property as a loss payee, even though the Settlement
25
26
     COMPLAINT
     Int’l Ins. Co. of Hannover SE v. Alaska Industrial, LLC, et al.
     Case No. 3:18-cv-___________                                                           Page 6 of 13

       Case 3:18-cv-00242-JWS Document 1 Filed 10/12/18 Page 6 of 13
 1   Funds that Hannover transferred to Alaska Industrial were supposed to be used by Alaska
 2   Industrial to satisfy Denali’s claims.
 3             34.    Hannover has also incurred legal fees and costs as a result of Alaska Industrial’s
 4   failure to fulfill its obligation under the Agreement to resolve Denali’s claims.
 5                   COUNT I – BREACH OF CONTRACT – SPECIFIC PERFORMANCE
 6             35.    Hannover incorporates paragraphs 1-34 of its Complaint as if fully set forth
 7   herein.
 8             36.    Alaska Industrial has breached the Agreement by failing to satisfy, compromise or
 9   defeat Denali State Bank’s claims out of the settlement proceeds.
10             37.    Alaska Industrial has breached the Agreement by failing to defend, indemnify and
11   hold harmless Hannover from Denali State Bank’s claims.
12             38.    As a result of Alaska Industrial’s breach, Hannover has suffered monetary
13   damages in the form of attorneys’ fees and litigation costs that were incurred to respond to
14   Denali’s claim and bring this action against Alaska Industrial.
15             39.    As a result of Alaska Industrial’s breach, Hannover is exposed to potential direct
16   liability to Denali for its claim under the Policy for the Fire Losses as a loss payee, even though
17   the Agreement requires Alaska Industrial to satisfy Denali’s claims from the Settlement
18   Proceeds.
19             40.    Hannover is entitled to an Order from this Court compelling Alaska Industrial to
20   comply with its contractual obligation to satisfy Denali’s claims from the Settlement Funds
21                         COUNT II – BREACH OF CONTRACT – DAMAGES
22             41.     Hannover incorporates paragraphs 1-40 of its Complaint as if fully set forth
23   herein.
24
25
26
     COMPLAINT
     Int’l Ins. Co. of Hannover SE v. Alaska Industrial, LLC, et al.
     Case No. 3:18-cv-___________                                                            Page 7 of 13

       Case 3:18-cv-00242-JWS Document 1 Filed 10/12/18 Page 7 of 13
 1             42.   As a result of Alaska Industrial’s failure to satisfy Denali’s claims, Hanover has
 2   incurred attorneys’ fees and costs in responding to Denali’s claims, for which Alaska Industrial
 3   is liable.
 4             43.    Hannover was forced to bring this lawsuit due to Alaska Industrial’s failure to
 5   honor its contractual obligation to satisfy, compromise or defeat Denali’s claim. Hannover has
 6   incurred attorneys’ fees and costs in bringing this lawsuit, for which Alaska Industrial is liable.
 7                                         COUNT III – INDEMNITY
 8             44.   Hannover incorporates paragraphs 1-43 of its Complaint as if fully set forth
 9   herein.
10             45.   The Agreement requires Alaska Industrial to indemnify, defend and hold harmless
11   Hannover from Denali’s claims based on its status as a loss payee under the Policy.
12             46.   Alaska Industrial has failed to indemnify, defend and hold harmless Hannover
13   from Denali’s claims.
14             47.   Alaska Industrial is liable to indemnify Hannover for any costs or fees it incurs in
15   defending, settling or otherwise resolving Denali’s claims.
16                                            COUNT IV – FRAUD
17             48.   Hannover incorporates paragraphs 1-47 of its Complaint as if fully set forth
18   herein.
19             49.   Alaska Industrial’s representations that it would use the Settlement Funds to
20   satisfy, compromise or defeat the claims of loss payees were false when Alaska Industrial made
21   them. Alaska Industrial knew the representations were false, and that it had no intention of
22   honoring them.
23             50.   Alaska Industrial made these false representations in order to induce Hannover to
24   pay the Settlement Proceeds to Alaska Industrial.
25
26
     COMPLAINT
     Int’l Ins. Co. of Hannover SE v. Alaska Industrial, LLC, et al.
     Case No. 3:18-cv-___________                                                            Page 8 of 13

       Case 3:18-cv-00242-JWS Document 1 Filed 10/12/18 Page 8 of 13
 1             51.   The promise by Alaska Industrial that it would satisfy loss payees’ claims from
 2   the Settlement Funds was material to Hannover, and Hannover would not have entered into the
 3   Agreement had Alaska Industrial not made this promise.
 4             52.   Hannover justifiably relied on Alaska Industrial’s representations to its detriment
 5   and was not aware that Alaska Industrial’s representations were false.
 6             53.   Hannover has suffered damages in the form of attorneys and costs incurred to deal
 7   with Denali’s claim as a loss payee on the Policy. Further, it faces liability to Denali and
 8   potentially to other loss payees as a result of Alaska Industrial’s breach of contract.
 9             54.   Hannover is entitled to an award of consequential and punitive damages against
10   Alaska Industrial resulting from its fraud.
11                                  COUNT V – CONSTRUCTIVE FRAUD
12             55.   Hannover incorporates paragraphs 1-54 of its Complaint as if fully set forth
13   herein.
14             56.   Hannover paid the Settlement Funds to Alaska Industrial based upon, and in
15   reliance upon, Alaska Industrial’s representation that it would use the Settlement Funds to settle
16   the claims of loss payees.
17             57.   Alaska Industrial’s breach of this obligation has resulted in its unjust enrichment
18   in that it is using the Settlement Funds for its own purposes, and leaving Hannover exposed to
19   liability to loss payees who have not been paid by Alaska Industrial. Alaska Industrial’s actions
20   are a breach of the confidence and trust that Hannover placed in it to settle the claims of loss
21   payees.
22             58.   Hannover is entitled to have the Court impose a constructive trust on the
23   Settlement Funds to ensure that Alaska Industrial uses them to settle the claims of loss payees, as
24   required under the Agreement. The imposition of such a trust will prevent the manifest unjustice
25   and unfairness created by Alaska Industrial’s actions.
26
     COMPLAINT
     Int’l Ins. Co. of Hannover SE v. Alaska Industrial, LLC, et al.
     Case No. 3:18-cv-___________                                                              Page 9 of 13

       Case 3:18-cv-00242-JWS Document 1 Filed 10/12/18 Page 9 of 13
 1                                          COUNT VI – BAILMENT
 2             59.   Hannover incorporates paragraphs 1-58 of its Complaint as if fully set forth
 3   herein.
 4             60.   A portion of the Settlement Funds that Hannover transferred to Alaska Industrial
 5   were to be used to satisfy Hannover’s debt to the loss payees under the Policy. Hannover
 6   delivered the Settlement Funds to Alaska Industrial based on its express representation that it
 7   would deliver to each loss payee its respective share of the Settlement Funds.
 8             61.   That portion of the Settlement Funds in which loss payees have an interest do not
 9   belong to Alaska Industrial, and it has no right to retain or use those funds.
10             62.   Alaska Industrial has negligently failed to deliver that portion of the Settlement
11   Funds in which loss payees have an interest to the loss payees.
12             63.   Alaska Industrial’s negligent failure to deliver to the loss payees that portion of
13   the Settlement Funds belonging to the loss payees has caused Hannover to incur legal fees and
14   costs to deal with the claims by loss payees such as Denali.
15             64.   Alaska Industrial’s negligent failure to deliver to the loss payees that portion of
16   the Settlement Funds belonging to the loss payees has caused Hannover to be exposed to liability
17   to pay the loss payees for their interests in the Settlement Funds, even though Hannover already
18   delivered funds to Alaska Industrial for the purpose of satisfying the loss payees’ claims.
19                                       COUNT VII – CONVERSION
20             65.   Hannover incorporates paragraphs 1-64 of its Complaint as if fully set forth
21   herein.
22             66.   A portion of the Settlement Funds that Hannover transferred to Alaska Industrial
23   were to be used to satisfy Hannover’s debt to the loss payees under the Policy. Hannover
24   delivered the Settlement Funds to Alaska Industrial based on its express representation that it
25   would deliver to each loss payee its respective share of the Settlement Funds.
26
     COMPLAINT
     Int’l Ins. Co. of Hannover SE v. Alaska Industrial, LLC, et al.
     Case No. 3:18-cv-___________                                                           Page 10 of 13

      Case 3:18-cv-00242-JWS Document 1 Filed 10/12/18 Page 10 of 13
 1             67.   That portion of the Settlement Funds in which loss payees have an interest do not
 2   belong to Alaska Industrial, and it has no right to retain or use those funds. Until the funds are
 3   delivered by Alaska Industrial to the loss payees, the funds belong to Hannover.
 4             68.   Alaska Industrial has intentionally and wrongfully retained that portion of the
 5   Settlement Funds that was supposed to the paid to the loss payees to satisfy their claims under
 6   the Policy for the Fire Losses.
 7                                COUNT VIII – TRESPASS TO CHATTELS
 8             69.   Hannover incorporates paragraphs 1-68 of its Complaint as if fully set forth
 9   herein.
10             70.   A portion of the Settlement Funds that Hannover transferred to Alaska Industrial
11   were to be used to satisfy Hannover’s debt to the loss payees under the Policy. Hannover
12   delivered the Settlement Funds to Alaska Industrial based on its express representation that it
13   would deliver to each loss payee its respective share of the Settlement Funds.
14             71.   That portion of the Settlement Funds in which loss payees have an interest do not
15   belong to Alaska Industrial, and it has no right to retain or use those funds. Until the funds are
16   delivered by Alaska Industrial to the loss payees, the funds belong to Hannover.
17             72.   Alaska Industrial has intentionally and wrongfully retained that portion of the
18   Settlement Funds that was supposed to the paid to the loss payees to satisfy their claims under
19   the Policy for the Fire Losses.
20             73.   Alaska Industrial’s wrongful interference in the portion of the Settlement Funds
21   intended for the loss payees has caused Hannover to incur legal fees and costs to deal with the
22   claims of loss payees such as Denali. It has also caused Hannover to be exposed to liability to
23   pay the loss payees for their interests in the Settlement Funds, even though Hannover already
24   delivered funds to Alaska Industrial for the purpose of satisfying the loss payees’ claims.
25
26
     COMPLAINT
     Int’l Ins. Co. of Hannover SE v. Alaska Industrial, LLC, et al.
     Case No. 3:18-cv-___________                                                          Page 11 of 13

      Case 3:18-cv-00242-JWS Document 1 Filed 10/12/18 Page 11 of 13
 1                             COUNT IX – BREACH OF FIDUCIARY DUTY
 2             74.   Hannover incorporates paragraphs 1-73 of its Complaint as if fully set forth
 3   herein.
 4             75.   The Settlement Agreement created a principal-agent relationship between
 5   Hannover and Alaska Industrial. Alaska Industrial agreed to administer the Settlement Funds to
 6   satisfy or otherwise discharge claims of loss payees on the Policy such as Denali.
 7             76.   Alaska Industrial owed a fiduciary duty to Hannover to administer the Settlement
 8   Funds so as to protect Hannover from any subrogated claims or liens of loss payees such as
 9   Denali by satisfying or otherwise disposing of such claims.
10             77.   Alaska Industrial has breached its fiduciary duties to Hannover. By way of
11   example and without limitation, Alaska Industrial’s failure to settle or otherwise resolve Denali’s
12   claims against Hannover constitutes a breach of Alaska Industrial’s fiduciary duties owed to
13   Hannover.
14             78.   Alaska Industrial’s breach of its fiduciary duties to Hannover has caused
15   Hannover to suffer damages, including the incursion of costs and attorney’s fees, and the
16   exposure to claims by loss payees under the Policy such as Denali.
17             WHEREFORE, Plaintiff Hannover prays for the following relief:
18             1.    A prejudgment writ of attachment against $974,268.02 of the Settlement Funds
19   under the Agreement, which the Agreement requires Alaska Industrial to pay to Denali;
20             2.    The imposition of a constructive or express trust over the Settlement Funds to
21   ensure that Alaska Industrial uses them to satisfy, compromise or defeat the claims of Denali and
22   any other loss payee creditors;
23             3.    An award of compensatory damages;
24             4.    An order compelling Alaska Industrial to use the Settlement Funds to satisfy,
25   compromise or defeat Denali’s claims and the claims of any other loss payees that may arise;
26
     COMPLAINT
     Int’l Ins. Co. of Hannover SE v. Alaska Industrial, LLC, et al.
     Case No. 3:18-cv-___________                                                         Page 12 of 13

      Case 3:18-cv-00242-JWS Document 1 Filed 10/12/18 Page 12 of 13
 1           5.      A writ or replevin directing Alaska Industrial to return that portion of the
 2   Settlement Funds in which loss payees have an interest to Hannover;
 3           6.      An award of punitive damages;
 4           7.      An award of its legal fees and costs incurred in this action;
 5           8.      Such further legal or equitable relief to which it may be entitled.
 6           DATED at Anchorage, Alaska this 11th day of October, 2018.
 7                                                     SCHWABE, WILLIAMSON & WYATT
                                                       Attorneys for Plaintiff
 8                                                     INTERNATIONAL INSURANCE COMPANY
 9                                                     OF HANNOVER SE.

10
                                                       s/ Herbert H. Ray, Jr.
11                                                     745 West Fourth Avenue, Suite 220
                                                       Anchorage, Alaska 99501
12                                                     Phone: (907) 339-7125
                                                       E-mail: hray@schwabe.com
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     COMPLAINT
     Int’l Ins. Co. of Hannover SE v. Alaska Industrial, LLC, et al.
     Case No. 3:18-cv-___________                                                           Page 13 of 13

      Case 3:18-cv-00242-JWS Document 1 Filed 10/12/18 Page 13 of 13
